NESBITT, Judge.
The husband filed a petition for dissolution of marriage and sought partition of the marital property. The wife counterclaimed seeking equitable distribution. The husband appeals from the trial court order granting equitable distribution.
He argues, based on Hu v. Hu, 432 So.2d 1389 (Fla. 2d DCA 1983), that in the absence of a pleading setting forth a claim for lump sum alimony, the trial court could not equitably distribute the property. The wife, citing Tronconi v. Tronconi, 425 So.2d 547 (Fla. 4th DCA 1983) (en banc), responds that equitable distribution, in and of itself, is a vehicle which can be utilized to justify a property award without a claim for alimony.
Because we find that this issue was not raised by the husband below, we are pre-*1094eluded from considering it on appeal. Concluding that the other contentions raised by the husband are without merit, we affirm.